 Case 1:19-cv-01039-JTN-PJG ECF No. 17 filed 10/14/20 PageID.793 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



 MARY ELIZABETH JACKSON,

        Plaintiff,
                                                                      Case No. 1:19-cv-1039
 v.
                                                                      HON. JANET T. NEFF
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ________________________________/


                                    OPINION AND ORDER

       Plaintiff brings this action under 42 U.S.C. § 405(g), seeking judicial review of a final

decision of the Commissioner of the Social Security Administration denying her claim for

Disability Insurance Benefits (DIB). The matter was referred to the Magistrate Judge, who issued

a Report and Recommendation (R&R), recommending that this Court affirm the decision of the

Administrative Law Judge (ALJ) rendered on behalf of the Commissioner. The matter is presently

before the Court on Plaintiff’s three objections to the Report and Recommendation. Defendant

filed a response to the objections. In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P.

72(b)(3), this Court has performed de novo review of the portions of the Report and

Recommendation to which Plaintiff objects. For the following reasons, the Court denies the

objections and issues this Opinion and Order.

       Plaintiff first argues that the Magistrate Judge erred in concluding that substantial evidence

supports the ALJ’s decisions under the Listing of Impairments where the ALJ erroneously omitted

any consideration of her obesity with regard to whether her ankle impairment satisfies § 1.02(A)
 Case 1:19-cv-01039-JTN-PJG ECF No. 17 filed 10/14/20 PageID.794 Page 2 of 3




(Pl. Obj., ECF No. 15 at PageID.783-784). The Magistrate Judge determined that “there is nothing

in the record suggesting that Plaintiff was considered obese prior to the expiration of her insured

status” (R&R, ECF No. 14 at PageID.779). While Plaintiff asserts that “[o]besity was a diagnosis

during … the insured period” (ECF No. 15 at PageID.783), Plaintiff’s references to the record do

not establish that she was considered obese during the relevant time period. Further, as Defendant

points out in response, Plaintiff does not address—let alone demonstrate error in—the Magistrate

Judge’s conclusion that “the record does not support Plaintiff’s argument that she lacked the ability

to ambulate effectively prior to the expiration of her insured status” (R&R, ECF No. 14 at

PageID.774). This objection is properly denied.

          Second, Plaintiff argues that the Magistrate Judge also erred in concluding that substantial

evidence supports the ALJ’s decisions under the Listing of Impairments where the ALJ

“improperly disregarded” a diagnosis about her thumbs with regard to whether her thumb

impairments satisfy § 1.02(B) (Pl. Obj., ECF No. 15 at PageID.784-785). The Magistrate Judge

determined that Plaintiff’s doctor made the diagnosis of bilateral basilar joint arthritis “well after

the expiration of Plaintiff’s insured status” (R&R, ECF No. 14 at PageID.776). Plaintiff does not

dispute that the diagnosis was issued after the relevant time period and does not reference any

authority or develop any argument in support of the proposition that disregarding the diagnosis is

“error.” Plaintiff also wholly fails to address the Magistrate Judge’s additional conclusion that her

doctor “did not conclude or observe that Plaintiff’s ability to perform fine and gross movements

with her upper extremities was impaired” (id. at PageID.776). This objection is also properly

denied.

          Last, Plaintiff briefly asserts that the Magistrate Judge erred in concluding that the record

supports the Residual Functioning Capacity (RFC) found by the ALJ where the ALJ failed to



                                                   2
 Case 1:19-cv-01039-JTN-PJG ECF No. 17 filed 10/14/20 PageID.795 Page 3 of 3




consider her obesity (Pl. Obj., ECF No. 15 at PageID.785-786). Again, Plaintiff’s argument fails

to demonstrate any factual or legal error by the Magistrate Judge. Further, Plaintiff fails to address

the Magistrate Judge’s ultimate conclusion that “even if the Court assumes that Plaintiff was obese

prior to the expiration [o]f her insured status, the record does not support the argument that such

warranted a more restrictive RFC” (R&R, ECF No. 14 at PageID.780). This objection is also

properly denied.

       Having denied the objections, the Court will adopt the Magistrate Judge’s Report and

Recommendation as the Opinion of this Court and enter a Judgment consistent with this Opinion

and Order. See FED. R. CIV. P. 58. Accordingly:

       IT IS HEREBY ORDERED that the Objections (ECF No. 15) are DENIED, the Report

and Recommendation of the Magistrate Judge (ECF No. 14) is APPROVED and ADOPTED as

the Opinion of the Court, and the decision of the Commissioner of Social Security is AFFIRMED.



Dated: October 14, 2020                                          /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge




                                                  3
